Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-15-00732-CV

                             IN RE ESTATE OF Shirley L. BENSON

     Thomas Milton BENSON, Jr., as Trustee of the Shirley L. Benson Testamentary Trust,
                                       Appellant

                                                v.

                                         Renee BENSON,
                                             Appellee

                         From the Probate Court No. 2, Bexar County, Texas
                               Trial Court Nos. 155,572 & 155,572-A
                             Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 9, 2015

DISMISSED

           The appellant has filed an unopposed motion to dismiss appeal in accordance with the

parties’ settlement agreement. The motion is granted, and the appeal is dismissed. See TEX. R.

APP. P. 42.1(a), 43.2(f). Costs of appeal are taxed against the parties who incurred them.

                                                 PER CURIAM